Title: John Quincy Adams to Charles Adams and Thomas Boylston Adams, 3 October 1778
From: Adams, John Quincy
To: Adams, Charles,Adams, Thomas Boylston



My Dear Brother
Passy Octr. 3 1778

in my last letter to you of Septr. the 30th I promised you to sketch a plan for learning French and in a letter to Tommy I promised him a list of books such a list will fullfill my Promise to both I will therefore send a Copy of this letter to each of you.

The grammers in common use in america are Boyer Chambaud & Tandam every one of which is imperfect and inaccurate in addition to these I have the use of a Volume intitled Principes Generaux et raisonnés de la Grammaire Francoise avec des observations sur l’orthographe les accents la ponctuation et la prononciation et un abrégé des regles de la versification Francoise dediée a Monseigneur Le duc d’orleans premier Prince du sang par Mr. restaut avocat au Parlement et aux conseilles du Roi onzieme edition I have also the use of another work intitled Les vrais Principes de La langue Francoise ou la Parole reduite en methode conformement aux Loix de l’usage en seize discours par Msr. l’abbe Girard de L’academie Francoise et secretaire interprete du Roi in two volumes duodecimo this is a most elegant and beautiful performance the style is so beautiful and the researches into the Principles of the language are so rational, ingenious and curious that the book is as entertaining as a Romance though the subject is so dry.
But there is another work which is a greater curiosity still it is the monde primitif analysé et comparé avec le monde moderne considéré dans l’histoire naturelle de la Parole ou grammaire Universelle et comparatif avec des figures en taille douce par Mr. Court de Gebelin de la Société Oeconomique de Birne et de l’academie royal de la rochelle this is a surprising work the effect of immense Labour & contains a collection of almost every thing which has been written in whatever Language upon the subject of philosophical grammer this Grammaire Universelle is in one Large thick volume in Quarto, but there is an abridgement of it in one volume in octavo under the title of histoire naturelle de la Parole ou Precis de l’origine du Langage et de la grammaire Universelle extrait du monde Primitif this work is so learned and contains so ample a collection of every thing relating to the French Language in particular as well as to Grammer in General that if one owns this it is unnecessary to have any other.
nevertheless I have the use of many more Particularly two volumes in twelves intitled synonymes Francoises leurs differents significations et le choix qu’il en faut faire pour parler avec justesse par Mr. L’abbe Girard Nouvelle edition considerablement augmenteé Mise dans un nouvel ordre et enrichie des notes par Mr. Beauzée de L’academie Delia Crusca des academies Royales de Rouen et de Metz des societes Litteraires d Arras et d’Auxerre professeur de grammaire a l’ecole royale militaire.
there is another excellent book intitled Dictionaire portatif des regles de la langue Francoise contenant les Principes necessaires pour ecrire et parler correctement le Francois en prose et en Vers; les Regles de la grammaire, de l’orthographe de la ponctuation et de la Prononciation et generalement tout ce qui concerne la logique la Rhetorique la Versification &c, Le tout appuyé sur les autorités des meilleurs auteurs this work is in 2 Volumes in twelve’s. † vidé the 2 books described at the end of this letter.
Dictionnaire Grammatical de la langue Francoise ou l’on trouve rangés par ordre alphabatique toutes les regles de l’orthographe de la prononciation de la prosody du regime et de la construction &c. et les memes regles appliqués à chacune des mots de plus les remarques et observations des plus habiles grammariens. ouvrage tres utile aux jeunes gens aux etrangers et aux habitans des differentes provinces du Royaume.
Traité de l’Orthographe Francoise en forme de Dictionaire; enrichi de notes critiques et de Remarques sur l’etymologie et la prononciation des mots, le genre des noms, la conjugaison des verbes irreguliers et les variations des auteurs nouvel edition considerablement augmente Sur la revision et les corrections de monsieur Restaut avocat au Parlement et aux conseils du Roy.
Manuel Lexique ou dictionnaire portatif des mots Francois dont la signification n’est pas familiere a tout le monde ouvrage fort utile a ceux qui ne sont pas versés dans les langues anciennes et modernes et dans toutes les Connoisances qui s’acquerent par l’etude et le travail pour donner aux mots leur sens juste et exacte dans la lecture dans la langage et le style on y a joint les noms et les propriétés de la plûpart des animaux et des plantes. nouvelle Edition considerablement augmentée.
Dictionnaire Historique des meurs usages et coutumes des Francois contenant aussi les etablissemens fondations et poques i.e. époques anecdotes progres dans les sciences et dans les arts et les fetes i.e. faits les plus remarquables et interressant arrivé depuis l’origine de la monarchie jusqu’a nos jours. this work is in three volumes in twelves.
Vocabulaire Francois ou abrégé du dictionnaire de l’academie Francois auquel on a ajouté un nomenclature geographique fort etendue ouvrage utile aux Francois aux etrangeres et aux jeunes gens de l’un et de l’autre Sexe this abridgement is in two volumes in octavo—dictionaire de l’academie Francois in two volumes in Folio.
dictionaire Universelle Francois et Latin vulgairement appelée dictionaire de trevou contenant la signification et la definition des mots de l’une et de l’autre langue avec leurs differents usages; les termes propres de chaque etat, et de chaque profession la description de toutes les choses naturelles et artificielles; leurs figures leur espece leur propriété: l’explication de tout ce que renferment les sciences et les arts soit liberaux soit mechaniques, &c. avec des remarques deruditions et de critique le tout tiré des plus excellens auteurs des meilleurs lexicographes etymologistes et glossaires qui ont parut jusqu’ici en differents langues.
nouveau dictionaire Francois-Anglais et Anglais-Francois contenant la signification des mots avec leurs differents usages les constructions Idiomes faeons de parler particulieres et les proverbes usites dans l’une et l’autre langue les termes les plus ordinaires des sciences arts et metiers le tout recueilli des meilleurs auteurs anglois et Francois de Mr. Louis Chambaud corrigée et considerablement augmentée par lui et par Mr. J. B. Robinet. this work is in two volumes in Quarto. dictionnaire Royale Francois Anglais et anglais Francois tire des meilleurs auteurs qui ont écrit dans ces deux langues par Mr. A. Boyer avec une dissertation sur la Prosody Francois par Mr. de la S.R.
Des tropes ou des differenes sens dans lesquels ont peut prendre un même mot dans une même langues ouvrage utile pour l’intelligence des auteurs et qui peut servir d’introduction a la Rhetorique et a la logique par Mr. Du Marsais.
Logique et Principes de Grammaire Par Mr. Du Marsais ouvrage post humes en partie, & en partie extraits de plusieurs traités qui ont deja paru de cet auteur.
Traité de la prosodie Francoise par Mr. l’Abbe d’olivet avec une dissertation de Mr. durand sur le meme sujet.
Methinks I hear you ask “why does my brother trouble himself to write and tell me to read this long role of title pages which has so much appearence of pedantry?”
I answer that you may have the means in your possesion of furnishing yourself sometime or other of a compleat collection of books for learning the French tongue

I am your affectionate Brother
J Q. A.


†Les Rudiments de la langue latine a l’usage des Colleges de l’université de paris par Mr. Tricot Mtre. des Arts & de pension en la meme université Quatorzieme edition—Abrégé de la Grammaire Francoise Par Mr. de Wailly septieme edition revue et augmentée.

